EXAMINER’S COMMENT
Election/Restrictions
The restriction requirement between species, as set forth in the Office action mailed on March 21, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 21, 2022 is withdrawn. Claims 5, 6, 13 and 14, directed to species unelected without traverse no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
	The amendments to the specification field August 29, 2022 are approved.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed August 29, 2022, see pages 10 and 11, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a coupling device comprising all the limitations of independent claim 1. Specifically, the previously applied prior art, US 5,000,722 (Zilberman), discloses the coupling device of claim 1, except for the curved, logarithmic or power profile shaped, central portion (see, e.g., 28 in Figure 4) having a non-reversing slope. The slope of the central portion of Zilberman reverses such that the shape of the coupling device is a U-shape perpendicular to a rotational axis (see Figures 3 and 4). The prior art fails to fairly show or suggest a modification to Zilberman such that the curved, logarithmic or power profile shaped, central portion (see, e.g., 28 in Figure 4) has a non-reversing slope. Further, such a modification to Zilberman would destroy its intended structure, as it would no longer be able to connect to one of respective shaft flanges via apertures 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        September 6, 2022